J. S53034/17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

DORIS PULLETT                          :     IN THE SUPERIOR COURT OF
                                       :           PENNSYLVANIA
                  v.                   :
                                       :
CHARLES PULLETT,                       :          No. 3260 EDA 2016
                                       :
                       Appellant       :


           Appeal from the Order Entered September 19, 2016,
           in the Court of Common Pleas of Philadelphia County
          Family Court Division at No. June Term, 2006, No. 8419


BEFORE: BENDER, P.J.E., OLSON, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:             FILED OCTOBER 25, 2017

     Charles Pullett (“Husband”) appeals the order of the Court of Common

Pleas of Philadelphia County that ordered him to pay Doris Pullett (“Wife”)

$48,405.38 which represented Wife’s share of equitable distribution; to pay

Wife’s present counsel $10,481.25 for counsel fees, costs, and expenses; to

pay alimony to Wife in the amount of $1,000 per month for four years or

until the death of either party, or upon the remarriage or cohabitation of

Wife; and to obtain an insurance policy on his life designating Wife as

beneficiary for a period terminating with the fulfillment of his alimony

obligations. We quash.

     The trial court recounted the following facts and procedural history:

           [T]he parties were married on December 30, 1989.
           They had three children, two of whom are currently
           in their 30’s and one of whom is in his 20’s.
J. S53034/17


          Husband alone contributed financially to the family,
          working continuously as a truck driver for various
          solid waste hauling entities. For the first half of
          2006, Husband’s gross pay was $37,548.13. Wife
          remained at home, raising the children and running
          the household. During the marriage, Husband had
          two retirement accounts: 1) a 401(k); and 2) an
          IRA annuity. Husband received funds from a union
          settlement, the majority of which the parties agree
          to be marital property. In addition, the parties had a
          checking account and a savings account.             All
          financial correspondence was sent to Husband’s
          mother’s home and not to the marital residence;
          Wife was not privy to the ongoing financial status of
          the accounts. The parties never owned the marital
          residence, but rented the entire time they lived
          together as a family. Nor did they own any other
          real property.

                 Husband testified that the standard of living
          during the marriage consisted of the family living
          together and his taking care of them. The family
          went on a vacation while Husband worked. There
          never was more than $5000 in savings.           Wife
          testified that Husband “paid the bills” and that she
          and the children went on one family vacation.

                 Husband testified the parties continued to live
          together as long as they did as a married couple
          because he felt that he had obligations to Wife. Wife
          testified that during the marriage Husband went out
          a “lot” and that he was “seeing someone else.” Wife
          also testified the [sic] Husband was verbally abusive
          and at times was physically abusive.

                After separation, Wife obtained employment as
          a care assistant at a senior living facility, where she
          remained so employed until she was laid off in
          February 2016. At the time of termination, Wife
          earned approximately $30,577 per year.           Wife’s
          maximum        entitlement       to     unemployment
          compensation benefits for the period Feb. 14, 2016
          through February 11, 2017 is $8,258. Wife had
          received post-separation support from Husband of


                                   -2-
J. S53034/17


            $1,420 per month (Wife and one child) and currently
            receives $1050 per month (Wife only). Wife has a
            post-separation 401(k) account, whose value she
            approximated to be $1000, in which she was not
            fully vested at the time of the trial.

                  The documentary and testimonial evidence
            established the following values for the four primary
            marital assets: 1) Husband’s 401(k) account valued
            at $23,105.63 as of 7/1/07, the closest date to the
            time    of   separation    supplied    by   Husband,
            2) Husband’s IRA account valued at $45,000 as of
            3/31/06, 3) union settlement of $11,410 (pre-tax),
            and 4) Wells Fargo checking account balance of
            approximately $3,000.

                    The salient procedural events in the course of
            this litigation, as gleaned from the docket report, are
            as follows:

                  June 7, 2006 - Complaint in divorce filed
                  by Wife.
                  July 14, 2006 - Answer and counterclaim
                  filed by Husband.
                  ....
                  June 12, 2012 - Order approving grounds
                  for divorce.
                  ....
                  June 15, 2015 - Master’s report filed.
                  ....
                  July 6, 2015 - Husband’s praecipe for
                  trial de novo.
                  ....
                  Sept. 19, 2016 - Trial de novo
                  conducted and Order filed.

                 In his concise statement of errors complained
            of on appeal, filed pursuant to Pa.R.A.P. 1925(b),
            Husband raises 17 discrete issues.

Trial court opinion, 1/10/17 at 1-4 (footnote and citations to the record

omitted).



                                     -3-
J. S53034/17


      Before stating the issues raised by appellant on appeal, this court

notes that the trial court’s listing of the salient procedural events in the

course of this litigation did not mention the filing of the divorce decree. A

review of the record reveals that no divorce decree was ever filed.     In an

order dated June 21, 2012, the trial court held that a divorce decree would

be entered following resolution by the Permanent Master of all claims related

to equitable distribution.   After the Permanent Master filed his report,

appellant praeciped for a trial de novo. As a result, the claims for equitable

resolution were not resolved until after the trial court heard the matter. On

September 19, 2016, the trial court entered the equitable distribution order

from which Husband now appeals.          No divorce decree, however, was

entered.

      It is well-settled law in this Commonwealth that a pre-divorce decree

that distributes marital property is interlocutory and cannot be reviewed

until it has been rendered final by entry of a divorce decree. See Wilson v.

Wilson, 828 A.2d 376 (Pa.Super. 2003).

      As there is no divorce decree, there is no final appealable order.

Accordingly, this court must quash appellant’s appeal.

      Appeal quashed.




                                    -4-
J. S53034/17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 10/25/2017




                          -5-